Case: 16-60704      Document: 00514241666         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 16-60704                              November 17, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
SANDRA LIBAI NAJERA-MEJIA, also known as Cheyla Turcios,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. AO97 745 595


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sandra Libai Najera-Mejia, a native and citizen of Honduras, petitions
this court for review of the dismissal by the Board of Immigration Appeals
(BIA) of her appeal of an Immigration Judge’s denial of a motion to reopen
proceedings in which she was ordered removed in absentia. Najera-Mejia
argues that the BIA failed to consider the exceptional circumstances that
warranted reopening of the proceeding.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60704    Document: 00514241666     Page: 2   Date Filed: 11/17/2017


                                No. 16-60704

      Due to her failure to brief any challenge to the BIA’s determination that
her third motion to reopen was numerically barred from consideration
pursuant to 8 C.F.R. § 1003.23(b)(4)(ii), Najera-Mejia has abandoned any such
challenge. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (citing
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Additionally, this court lacks jurisdiction to consider Najera-Mejia’s
challenge to the BIA’s wholly discretionary determination that her case did not
present exceptional circumstances warranting sua sponte reconsideration. See
Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004).
      Accordingly, Najera-Mejia’s petition for review is DISMISSED, in part,
for lack of jurisdiction and DENIED, in part.




                                      2